Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-21 are allowed.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance:
	The primary reason for allowance of the claims in the inclusion of the limitation, “automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space, the saved data objects including configuration data comprising a plurality of index patterns to indicate which search engine indices to explore”. The prior art of record, specifically U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, U.S. Patent Application Publication No. 20140379648 “Chiu“, U.S. Patent Application Publication No. 2015/0363733 “Brown”, and U.S. Patent Application Publication No. 2014/0181222 “Geris”, do not explicitly teach or render obvious the invention as recited in the amended independent claims 1, 20, and 21. 
Radhakrishnan Lakshmi teaches establishing a default space for a user, the default space being a secure container [0032], selecting one or more other spaces for the user from a plurality of spaces [0031]; based on at least one role of the user, controlling access by a user to the default space; and to the one or more other spaces of the plurality of space, such that the user can only access the default space and the one or more other spaces [0026-0032]; providing a user interface for enabling the user 
Radhakrishnan Lakshmi at most teaches the existence of a default space and fails to teach or suggest, “automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space, the saved data objects including configuration data comprising a plurality of index patterns to indicate which search engine indices to explore”. 
Chiu teaches automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space the saved data objects being stored in the default space [0060, 0078]. 
Chiu at most teaches placing data that existed before a new default folder is generated into the new default folder. Chiu does not explicitly teach wherein, “the saved data objects including configuration data comprising a plurality of index patterns to indicate which search engine indices to explore”.
Brown teaches providing a user interface for enabling the user to select, as a current space, the default space or one of the one or more other space [0053-0057], wherein each of the one or more other spaces is associated with a unique identifier, the user interface configured to indicate at least one cluster-wide application outside of the current space available to the user, the at least one cluster-wide application using a plurality of cluster-wide settings and at least one cluster-wide [0060]; and in response to 
Brown at most teaches saved items being tagged with a workspace identifier. Brown does not explicitly teach “automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space, the saved data objects including configuration data comprising a plurality of index patterns to indicate which search engine indices to explore”.
Geris teaches wherein the saved objects in stored in the default space have no identifier to indicate that the saved objects belong in the default space [0046].
Geris at most teaches saved objects with no identifiers belong to a default space. Geris does not explicitly teach, “automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space, the saved data objects including configuration data comprising a plurality of index patterns to indicate which search engine indices to explore”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171